
	

114 HR 689 IH: Surveillance Order Reporting Act of 2015
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 689
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Ms. Lofgren (for herself, Mr. Chaffetz, Mr. Conyers, Mr. Poe of Texas, Ms. DelBene, Mr. Massie, Mr. Polis, and Mr. O’Rourke) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select) and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To permit periodic public reporting by electronic communications providers and remote computer
			 service providers of certain estimates pertaining to requests or demands
			 by Federal agencies under the provisions of certain surveillance laws
			 where disclosure of such estimates is, or may be, otherwise prohibited by
			 law.
	
	
 1.Short titleThis Act may be cited as the Surveillance Order Reporting Act of 2015. 2.Reporting FISA orders and national security letters (a)In generalEach electronic service provider may report information to the public in accordance with this section about requests and demands for information made by any Government entity under a surveillance law, and is exempt in accordance with subsection (d) from liability with respect to that report, even if such provider would otherwise be prohibited by a surveillance law from reporting that information.
 (b)Periodic aggregate reportsAn electronic service provider may report such information not more often than quarterly and only to the following extent:
 (1)Estimate of numbers of demands and requests madeThe report may reveal an estimate of the number of such demands and requests made during the period to which the report pertains.
 (2)Estimate of numbers of demands and requests complied withThe report may reveal an estimate of the numbers of such demands and requests the service provider complied with during the period to which the report pertains, regardless of when the demands or requests were made.
 (3)Estimate of number of users or accountsThe report may reveal an estimate of the numbers of users or accounts, or both, of the service provider, for which information was demanded, requested, or provided during the period to which the report pertains.
				(c)Special rules for reports
 (1) Level of detail by authorizing surveillance lawAny estimate disclosed under this section may be an overall estimate or broken down by categories of authorizing surveillance laws or by provisions of authorizing surveillance laws.
 (2)Level of detail by numerical rangeEach estimate disclosed under this section must be expressed in no greater detail than in a range of 100, rounded to the nearest 100s.
 (3)Report may be broken down by periods not less than calendar quartersFor any reporting period, the provider may break down the report by calendar quarters or any other time periods greater than a calendar quarter.
 (d)Limitation on liabilityAn electronic service provider making a report that provider reasonably believes in good faith is authorized by this section is not criminally or civilly liable in any court for making that report.
 (e)Rule of constructionNothing in this section shall be construed to prohibit disclosures other than those authorized by this section.
 (f)DefinitionsIn this section: (1)The term electronic service provider means an electronic communications service provider (as that term is defined in section 2510 of title 18, United States Code) or a remote computing service provider (as that term is defined in section 2711 of title 18, United States Code).
 (2)The term surveillance law means any provision of any of the following: (A)The Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
 (B)Section 802(a) of the National Security Act of 1947 (50 U.S.C. 436(a)). (C)Section 2709 of title 18, United States Code.
 (D)Section 1114(a)(5)(A) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(A)). (E)Subsections (a) or (b) of section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u(a), 1681u(b)).
 (F)Section 627(a) of the Fair Credit Reporting Act (15 U.S.C. 1681v(a)).  